The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-7, 9, 14-19 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,883,690 to Meyers et al. (Meyers) and U.S. Patent No. US 6,433,777 B1 to Sawyer.
As to claim 2, Meyers discloses a kit (20) of thumbsticks (22) for use with a video game controller (10) (Figs. 1-3, 7-11b, Col. 2, lines 38-49), comprising: 
two interchangeable thumbsticks (22) removably coupleable to an input device of the video game controller (10) (Figs. 7-11b, Col. 2, lines 42-49), comprising 
a first interchangeable thumbstick (22) having a head with a textured proximal contact surface for grip by a user's finger (Figs. 7-11b, Col. 2, lines 42-49, Col. 6, line 65-Col. 7, line 3) and a single-piece shaft (32, 33) that is attached to the head (22, 70, 75, 80) (Figs. 7-11b) and forms a single piece with the head (22, 70, 75, 80) (Figs. 1-3, 7-11b, Col. 2, lines 50-53), the shaft (32, 33) defining at least a portion of an outer surface of the first interchangeable thumbstick (22, 70, 75, 80) (Figs. 1-3, 7-11b, Col. 2, lines 50-53), the head (22, 70, 75, 80) having a greater width than the shaft (32, 33) (Figs. 1-3, 7-11b, Col. 2, lines 50-53), and a base (23, 24) attached to the shaft (32, 33) 
a second interchangeable thumbstick (22) having a head with a textured proximal contact surface for grip by a user's finger (Figs. 7-11b, Col. 2, lines 42-49, Col. 6, line 65-Col. 7, line 3) and a single-piece shaft (32, 33) that is attached to the head (22, 70, 75, 80) (Figs. 7-11b) and forms a single piece with the head (22, 70, 75, 80) (22, 70, 75, 80) (Figs. 1-3, 7-11b, Col. 2, lines 50-53), the shaft (32, 33) defining at least a portion of an outer surface of the second interchangeable thumbstick (22, 70, 75, 80) (Figs. 1-3, 7-11b, Col. 2, lines 50-53), the head (22, 70, 75, 80) having a greater width than the shaft (32, 33) (Figs. 1-3, 7-11b, Col. 2, lines 50-53), and a base (23, 24) attached to the shaft (33) and having a curved dome portion (Figs. 1-3, Col. 5, lines 25-29), the second interchangeable thumbstick having a second height (length of shaft 32, 33) between the base (23, 24) and the head (22, 70, 75, 80) (Figs. 1-3, 7-11b, Col. 4, lines 29-31), 
Meyers does not expressly disclose the second height is smaller than the first height and wherein the first interchangeable thumbstick and the second interchangeable thumbstick have the same head shape.
Sawyer discloses the second height is smaller than the first height (Figs. 1A, 1B, 1C, Col. 5, lines 32-39) and wherein the first interchangeable thumbstick (200, 212) and the second interchangeable thumbstick (200, 212) have the same head (122) and head shape (Col. 5, lines 40-49).

As to claims 14, 17, 24 and 25, see claim 2. 
As to claim 3, Meyers discloses the base (23, 24) of the first interchangeable thumbstick has a greater width than the shaft (32, 33) of the first interchangeable thumbstick (Figs. 1-3, 10, 12).
As to claim 4, Meyers discloses the base (23, 24) of the first interchangeable thumbstick has a greater width than the head of the first interchangeable thumbstick (22, 70, 75, 80) (Figs. 1-3, 7-11b).  
As to claim 15, see claims 3 and 4.
As to claim 5, Meyers discloses the shaft (32, 33) of the first interchangeable thumbstick is configured to decouple from the base (23, 24) of the first interchangeable thumbstick (Figs. 7-11b, Col. 2, lines 42-49).  
As to claim 16, see claim 5.
As to claim 6, Meyers discloses at least a portion of the proximal contact surface of the first interchangeable thumbstick is recessed (Figs. 9a-9b, 11a-11b, Col. 2, lines 42-49).  
As to claims 18 and 26, see claim 6.
As to claim 7, Meyers discloses at least a portion of the proximal contact surface of the first interchangeable thumbstick is concave (Figs. 9a-9b, 11a-11b, Col. 2, lines 42-49).
As to claims 19 and 27, see claim 7.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7, 9, 14-19 and 24-27 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Sawyer as necessitated by amendments.  Please see above for full basis of rejection as taught by Meyers in view of Sawyer.
Claims 1, 8, 10-13 and 20-23 are cancelled.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621